1
2
3
4
5
6
7
8
9                                                           JS-6
10
11
12
13                             UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15                                   SOUTHERN DIVISION
16
17   SOFTVAULT SYSTEMS,                 CASE NO. 8:18-cv-01593-AG (JDEx)
     INC.,
18
                        Plaintiff,
19
                        vs.
20                                    ORDER GRANTING NOTICE OF
     HYUNDAI MOTOR
21   AMERICA,                         SETTLEMENT AND JOINT MOTION TO
                                      STAY
22                      Defendant.
23
24
25         Plaintiff Softvault Systems, Inc. (“Plaintiff”) and Defendant Hyundai Motor
26   America (“Defendant”) have filed a Notice of Settlement and Joint Motion to Stay (“the
27   Motion”) advising the Court that the parties have reached a settlement in principle and
28   are working to finalize the terms of a settlement agreement between the parties. In the
1    Motion, the parties jointly request that the Court stay the case for 30 days to allow time
2    for the parties to finalize the settlement agreement and file a Notice of Dismissal.
3          Having considered the Motion, the Court GRANTS the Motion and hereby
4    ORDERS this action to be stayed until January 7, 2019 by which time the parties shall
5    file a Notice of Dismissal.
6          IT IS SO ORDERED
7
     DATED: December 10, 2018               By: __________________________
8                                                 Honorable Andrew J. Guilford
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
